        CASE 0:20-cv-00878-WMW-LIB Doc. 23 Filed 09/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Regents of the University of Minnesota,                Case No. 20-cv-0878 (WMW/LIB)

                           Plaintiff,
                                                                ORDER
      v.

Bruce Caughey; B & C Dairy Farms, LLP;
and John Does 1-50,

                           Defendants.


       This matter is before the Court on the parties’ August 6, 2021 proposed consent

judgment. (Dkt. 22.) This proposed consent judgment appears to represent a settlement

of this intellectual property litigation and seeks an order from the Court approving of the

settlement.

       The settlement of a lawsuit between private parties ordinarily rests solely in the

province of the parties and need not be approved by a district court. See Gardiner v. A.H.

Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). “[F]ederal courts have neither the

authority nor the resources to review and approve the settlement of every case brought in

the federal court system.” Caplan v. Fellheimer Eichen Braverman & Kaskey, 68 F.3d

828, 835 (3d Cir. 1995). “Courts not only frown on interference by trial judges in parties’

settlement negotiations, but also renounce the practice of approving parties’ settlement

agreements.” Gardiner, 747 F.2d at 1189 (citing United States v. City of Miami, 614

F.2d 1322, 1330 (5th Cir. 1980)). When the parties agree, they may settle their litigation
        CASE 0:20-cv-00878-WMW-LIB Doc. 23 Filed 09/09/21 Page 2 of 2




at any time; the court need not be involved. Id. It is the exceptional circumstance, not

the general rule, in which the trial court takes on an active role in approving the adequacy

of a settlement between private parties. City of Miami, 614 F.2d at 1331.

       Here, the parties’ proposed consent judgment memorializes an agreement among

private parties resolving this litigation. The proposed consent judgment provides no legal

authority as to why resolution of this case requires action from this Court and cannot

instead be accomplished by the parties’ private agreement. Because the Court is unable

to discern any dispute that remains or any reason why the Court’s approval of, or

involvement in, this settlement is necessary, the Court declines to take any action with

respect to the parties’ proposed consent judgment.

                                         ORDER

       Based on the foregoing analysis, the Court takes no action on the proposed consent

judgment. (Dkt. 22.)


Dated: September 9, 2021                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
